       Case 1:16-cv-00010-JRH-BKE Document 153 Filed 11/25/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION

  SARAH USRY and DANIEL
  DARNELL on behalf of themselves
  and all others similarly situated,
                                               Case No.: 1:16-cv-00010-JRH-BKE
          Plaintiffs,

  v.

  EQUITYEXPERTS.ORG, LLC d/b/a
  EQUITY EXPERTS, JACQUELINE
  GALOFARO, MICHAEL NOVAK,
  AND MARK BREDOW,

          Defendants.


    DEFENDANT’S RESPONSE TO PLAINTIFFS’ PROPOSED CLASS
                         NOTICE

        Defendants object to the class notice proposed by Plaintiffs to the extent that

the questionnaire fails to include any inquiry designed to determine whether the debt

owed by the responding party is a “consumer” debt, as that term is defined by the

Fair Debt Collection Practices Act. For the purpose of preserving issues for appeal,

Defendants also object to the proposed class notice for the reasons set forth in their

response to Plaintiffs’ motion for class certification and motion for reconsideration

of the Court’s decision granting Plaintiff’s motion for class certification.




                                           1
    Case 1:16-cv-00010-JRH-BKE Document 153 Filed 11/25/20 Page 2 of 3




      This 25th day of November, 2020.



                                             Respectfully submitted by:
                                             LAW OFFICES OF JAMES O. BASS, PC

                                             /s/ James O. Bass
                                             James O. Bass
                                             Attorney for Defendants
                                             Georgia Bar No. 041239
Law Offices of James O. Bass, PC
420 Creekstone Ridge
Woodstock, GA 30188
770-874-6464
jim@bass.law




                                         2
     Case 1:16-cv-00010-JRH-BKE Document 153 Filed 11/25/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      The undersigned certifies that a precise copy of the above DEFENDANT’S

RESPONSE TO PLAINTIFFS’ PROPOSED CLASS NOTICE was filed via the

Court’s Electronic Case Filing System which automatically sends electronic notice

to counsel of record as follows:


David E. Hudson, Esq.
HULL BARRETT, PC
P.O. Box 1564
Augusta, Georgia
30903-1564
grobertson@hullbarrett.com
dhudson@hullbarrett.com
msnyder@hullbarrett.com

This 25th day of November, 2020

                                            Respectfully submitted by:
                                            LAW OFFICES OF JAMES O. BASS, PC

                                            /s/ James O. Bass
                                            James O. Bass
                                            Attorney for Defendants
                                            Georgia Bar No. 041239


Law Offices of James O. Bass, PC
420 Creekstone Ridge
Woodstock, GA 30188
770-874-6464
jim@bass.law



                                       3
